UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7465



ROBERT CHARLES JOHNSTON,

                                                 Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY       GENERAL;   STATE   OF
NORTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-97-1216-1)


Submitted:   April 20, 1999                      Decided:   May 13, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Franklin Loflin, III, LOFLIN & LOFLIN, Durham, North Caro-
lina, for Appellant. Clarence Joe DelForge, III, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Charles Johnston seeks to appeal the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998).   We have reviewed the record and the mag-

istrate judge’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the magistrate judge. See Johnston v. North Caro-

lina Attorney Gen., No. CA-97-1216-1 (M.D.N.C. Sept. 2, 1998).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2